—Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about April 29, 1999, which denied plaintiffs motion to modify a prior judgment of divorce, unanimously affirmed, without costs.
Based on the limited information included in the record, the motion court correctly concluded that, at worst, defendant ex-wife undervalued a separate asset, a widely fluctuating joint stock account, and that such undervaluation did not constitute a ground for modifying the parties’ judgment of divorce. Concur — Rosenberger, J. P., Wallach, Rubin and Saxe, JJ.